United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Gaithersburg, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0495
Issued: October 21, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 29, 2015 appellant filed a timely appeal from a May 4, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s request for a telephone
conference; (2) whether OWCP properly found an overpayment of $816.96 was created;
(3) whether OWCP properly found appellant was at fault in creating the overpayment, and
(4) whether OWCP properly determined the overpayment should be recovered by deducting
$267.27 from appellant’s continuing 28-day compensation payments.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 7, 2011 appellant, then a 60-year-old mail processor, filed an occupational
disease claim (Form CA-2) alleging that she developed asthma as a result of her federal
employment. OWCP accepted the claim on November 4, 2011 for exacerbation of extrinsic
asthma. On April 29, 2013 appellant filed a Form CA-7 claim for compensation for the period
February 26 to March 1, 2013 and a second Form CA-7 for the period March 5 to 11, 2013.2
Commencing January 6, 2014 appellant began submitting Form CA-7 claims for
compensation for intermittent periods in 2010. She also claimed compensation for intermittent
periods in 2011. By decision dated August 11, 2014, OWCP denied appellant’s claims for
compensation for the following periods: June 5 to July 6, July 14 to 29, October 31 to
November 2, and November 16 to 19, 2010.
Appellant submitted a request for reconsideration on September 16, 2014, along with
additional evidence. By decision dated December 1, 2014, OWCP modified the August 11, 2014
decision. With respect to claimed disability in 2010, it found the medical evidence of record
supported disability from July 19 to 25, 2010, and therefore that period was found to be
“payable.” OWCP also found that disability was established for July 6 to 11, and 28, 2010.
On December 5, 2014, OWCP deposited the following compensation to appellant’s bank
account: $68.08 for June 19, 2010, $136.16 for July 6 to 7, 2010, $476.56 for July 19 to 26,
2010, and $136.16 for November 16 to 17, 2010.
By letter dated January 20, 2015, OWCP advised appellant of a preliminary
determination that an overpayment of $816.96 was created. It found that the payments deposited
on December 5, 2014 represented an overpayment because appellant had been paid
compensation for total disability on those dates from another claim (OWCP File No.
xxxxxx047).3 OWCP indicated that it had made a preliminary determination that appellant was
at fault because she accepted payments she should have known were incorrect. Appellant was
advised of actions she could take within 30 days, including requesting a prerecoupment hearing
with a hearing representative or a telephone conference with the district office. With respect to
all of the possible actions, OWCP noted that appellant should submit a completed Form OWCP20 overpayment recovery questionnaire and supporting evidence.
On March 3, 2015 OWCP received a request for a telephone conference with the district
office. The request was dated February 16, 2015, and indicated that appellant was contesting
that an overpayment occurred and the finding that she was at fault. The record does not contain
a postmark date or other carrier date markings. Appellant also submitted a February 16, 2015

2

By decision dated June 4, 2013, OWCP denied a claim for compensation from March 5 to 12, 2013. It vacated
the June 4, 2013 decision on September 16, 2013.
3

File No. xxxxxx047 is a master file that includes several claims for injuries to appellant’s back. Evidence from
that file indicates that appellant was receiving compensation for total disability on the periodic rolls during the
period June 19 to November 17, 2010.

2

letter requesting a telephone conference and providing arguments with respect to the
overpayment issues, as well as a FECA benefit statement.
By decision dated May 4, 2015, OWCP finalized its preliminary determination that an
overpayment of $816.96 had occurred and appellant was at fault in creating the overpayment. It
noted that appellant had submitted a February 16, 2015 request for a telephone conference, but
found appellant did not submit a completed Form OWCP-20 or supporting financial documents.
LEGAL PRECEDENT -- ISSUE 1
OWCP is required to follow certain procedures in overpayment cases. 20 C.F.R.
§ 10.431 provides that, before seeking recovery of an overpayment, it will advise a claimant in
writing that the overpayment exists, and the amount of the overpayment.4 The written
notification must include a preliminary finding regarding whether the individual was at fault in
the creation of the overpayment.5 Additionally, OWCP is obliged to advise the individual of his
or her right to inspect and copy the government records relating to the overpayment.6 Lastly, the
preliminary notice must inform the individual of his or her right to challenge the fact or amount
of the overpayment, the right to contest the preliminary finding of fault in the creation of the
overpayment, if applicable, and the right to request a waiver of recovery of the overpayment.7
The recipient of the alleged overpayment may present evidence in response to OWCP’s
preliminary notice, either in writing or at a prerecoupment hearing requested within 30 days.8
ANALYSIS -- ISSUE 1
OWCP issued a January 20, 2015 preliminary determination of an overpayment of
$816.96, finding that appellant was at fault in creating the overpayment. Appellant was advised
of actions she could take, including the option to request a telephone conference with OWCP
within 30 days.
By letter dated February 16, 2015, received on March 3, 2015, appellant requested a
telephone conference to contest fact of overpayment and the finding of fault. No telephone
conference was held.
In the May 4, 2015 final overpayment decision, OWCP acknowledged that appellant had
submitted a February 16, 2015 request for a telephone conference. The Board notes that the
record does not contain evidence of a postmark date. The Board has found that, with respect to
requests for prerecoupment hearings, if the postmark date is not available, the date of the request

4

20 C.F.R. § 10.431(a).

5

Id. at § 10.431(b).

6

Id. at § 10.431(c).

7

Id. at § 10.431(d).

8

Id. at § 10.432.

3

is used to determine timeliness.9 In this case, the request for a telephone conference was dated
February 16, 2015. As this was within 30 days of the January 20, 2015 preliminary overpayment
determination, the request was timely.10
The January 20, 2015 preliminary overpayment determination specifically provides that a
claimant may request a telephone conference with OWCP. As indicated above, appellant did
timely request a telephone conference. The only finding made by OWCP was that appellant did
not submit an OWCP-20 overpayment recovery questionnaire or supporting financial documents.
The January 20, 2015 preliminary overpayment determination indicated that appellant should
submit a Form OWCP-20 and supporting financial documentation. However, it also provided a
similar request with respect to a request for a prerecoupment hearing. The failure to submit a
Form OWCP-20 does not preclude a claimant from pursuing a telephone conference or a
prerecoupment hearing that is timely requested.11 One of the purposes of a hearing or a
telephone conference is to provide an opportunity for a claimant to clarify issues regarding the
overpayment and provide relevant information with respect to overpayment and waiver issues.
Appellant’s failure to submit a completed Form OWCP-20 with her request for a telephone
conference does not preclude her entitlement to a telephone conference. Appellant timely
requested a telephone conference with respect to the issues of fact of overpayment, finding of
fault, and waiver. OWCP should have provided appellant an opportunity to address the issues in
a telephone conference.
The case will be remanded to OWCP to provide appellant a telephone conference. After
such further development as is deemed necessary, it should issue a proper decision on the
overpayment issues. In light of the Board’s decision on the telephone conference, the remaining
issues will not be addressed on this appeal.
CONCLUSION
The Board finds the case is not in posture for decision.

9

S.E., Docket No. 11-1632 (issued April 12, 2012).

10

See D.G., Docket No. 11-650 (issued September 28, 2011); S.R., Docket No. 09-1020 (issued
November 3, 2009).
11

See, e.g., V.B., Docket No. 15-0157 (issued March 16, 2015) (appellant timely requested a telephone
conference, but did not submit financial information until the telephone conference was held); E.W., Docket No.
15-0544 (issued July 16, 2015) (appellant timely requested a prerecoupment hearing, without submitting an
OWCP-20 or financial documents. The hearing was held, and following the hearing, appellant submitted financial
information).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2015 is set aside and the case is remanded for further
action consistent with this decision of the Board.
Issued: October 21, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

